UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4507


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROGER EARL LYNCH, JR.,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:09-cr-00659-HFF-1)


Submitted:   March 31, 2011                 Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.     Leesa Washington, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Roger       Earl       Lynch,      Jr.,       appeals    his       conviction       and

forty-eight-month              sentence      after      a     jury    found       him    guilty       of

possession of a firearm and ammunition by a felon, in violation

of    18   U.S.C.A.           §§ 922(g)(1),       924(a)(2),          924(c)       (West       2000    &

Supp.      2010).         Counsel      has    filed      a    brief    in        accordance      with

Anders v. California, 386 U.S. 738 (1967), indicating that he

has examined the record and found no meritorious grounds for

appeal,      but     indicating           that    Lynch       wishes        to    challenge       the

sufficiency of the evidence supporting his conviction.                                          Lynch

has   not    filed        a    pro   se    supplemental         brief       despite       receiving

notice that he may do so, and the Government declined to file a

responsive brief.              Finding no error, we affirm.

              We review a district court’s denial of a Fed. R. Crim.

P.    29   motion     for       a    judgment     of     acquittal          de    novo.        United

States v. Smith, 451 F.3d 209, 216 (4th Cir. 2006).                                     A defendant

challenging         the       sufficiency        of     the    evidence          bears     a    heavy

burden.      United States v. Ashley, 606 F.3d 135, 138 (4th Cir.),

cert. denied, 131 S. Ct. 428 (2010).                               A jury verdict must be

sustained “if, viewing the evidence in the light most favorable

to the prosecution, the verdict is supported by ‘substantial

evidence.’”         Smith, 451 F.3d at 216.                        Substantial evidence is

“evidence      that       a     reasonable       finder       of     fact    could       accept       as

adequate and sufficient to support a conclusion of a defendant’s

                                                  2
guilt beyond a reasonable doubt.”                  Id. (internal quotation marks

omitted).      “[T]he    jury,    not    the      reviewing         court,    weighs        the

credibility of the evidence and resolves any conflicts in the

evidence      presented.”        Id.    at       217    (internal      quotation          marks

omitted).       “Reversal for insufficient evidence is reserved for

the    rare     case    where    the    prosecution’s              failure    is     clear.”

Ashley, 606 F.3d at 138 (internal quotation marks omitted).

              To establish a violation of 18 U.S.C.A. § 922(g)(1),

the    Government      was   required    to       prove     that:     (1)    Lynch    was     a

convicted felon; (2) he voluntarily and intentionally possessed

a firearm and ammunition; and (3) the firearm and ammunition

traveled       in   interstate        commerce.             See     United        States    v.

Gallimore, 247 F.3d 134, 136 (4th Cir. 2001).                          Lynch stipulated

that    he    was   previously    convicted            of   a   felony      and    that    the

firearms and ammunition traveled in interstate commerce.                                  Thus,

the Government had only to prove Lynch’s knowing possession.

Viewing       the   evidence     in    the       light      most     favorable       to     the

Government, we conclude that there was sufficient evidence from

which the jury could conclude beyond a reasonable doubt that

Lynch voluntarily and intentionally possessed the firearm and

ammunition.

              In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                                This court

                                             3
requires that counsel inform Lynch, in writing, of the right to

petition   the   Supreme      Court   of       the    United     States      for   further

review.    If Lynch requests that a petition be filed, but counsel

believes that such a petition would be frivolous, counsel may

move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on

Lynch.     We dispense with oral argument because the facts and

legal    contentions    are    adequately            presented    in   the     materials

before    the   court   and    argument        would     not     aid   the    decisional

process.

                                                                                   AFFIRMED




                                           4